                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


FREDERICK CORDER                                                                APPELLANT

v.                                                         CIVIL ACTION NO. 1:18-cr-127

UNITED STATES OF AMERICA                                                          APPELLEE


                                             ORDER

       This cause comes before the court on the appeal of the Magistrate Judge’s conviction and

sentence of the appellant, Dr. Frederick Corder, for various charges in connection with the

unlawful killing of legally-protected birds. On November 6, 2017, Dr. Corder was charged by

Information with one count of conspiracy to violate the Migratory Bird Treaty Act and eight

substantive counts of violating, or aiding and abetting the violation of, that Act. Following a

bench trial before Magistrate Judge David A. Sanders on August 6 and 7, 2018, Dr. Corder was

convicted on all nine counts. He was subsequently sentenced to a total fine of $50,000.00, which

consisted of $10,000.00 for the conspiracy count and $5,000.00 for each of the eight substantive

counts. Dr. Corder was placed on probation for a period of two years, and the primary condition

of that probation was that he could not hunt during the two-year probationary period. Dr. Corder

subsequently appealed his conviction to this court, raising appellate issues regarding: 1) the

evidentiary basis for his conviction, 2) the substantive reasonableness of the sentence, and 3)

alleged procedural errors made by the Magistrate Judge during sentencing, in particular his

failure to make on-the-record findings regarding the 18 U.S.C. § 3553 sentencing factors.

       On November 21, 2019, this court held oral argument regarding Dr. Corder’s appeal and

notified the parties beforehand that it was seeking arguments primarily on the third issue. In

deciding to consider oral argument on this procedural issue, this court was motivated largely by


                                                 1
the fact that, while the government provided thorough and comprehensive briefing with regard to

appellant’s first two points of error, it did not offer any written opposition to his argument that

the Magistrate Judge had failed to make on-the-record findings regarding the § 3553 factors. It

was unclear to this court whether this was simply an oversight or whether the government was

tacitly conceding Dr. Corder’s arguments in this regard.

       At the hearing, it became clear that the government had, in fact, very few arguments to

make in opposition to defendant’s procedural objections to the proceedings below. At the

hearing, the government agreed with Dr. Corder that, as a misdemeanor case outside of the scope

of the sentencing guidelines, the § 3553 factors do, in fact, apply. These factors are as follows:

                The court shall impose a sentence sufficient, but not greater than necessary, to
       comply with the purposes set forth in paragraph (2) of this subsection. The court, in
       determining the particular sentence to be imposed, shall consider—
       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed—
       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for—
       (A) the applicable category of offense committed by the applicable category of defendant
       as set forth in the guidelines—
       (i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title 28, United
       States Code, subject to any amendments made to such guidelines by act of Congress
       (regardless of whether such amendments have yet to be incorporated by the Sentencing
       Commission into amendments issued under section 994(p) of title 28); and
       (ii) that, except as provided in section 3742(g), are in effect on the date the defendant is
       sentenced; or
       (B) in the case of a violation of probation or supervised release, the applicable guidelines
       or policy statements issued by the Sentencing Commission pursuant to section 994(a)(3)
       of title 28, United States Code, taking into account any amendments made to such
       guidelines or policy statements by act of Congress (regardless of whether such
       amendments have yet to be incorporated by the Sentencing Commission into
       amendments issued under section 994(p) of title 28);


                                                  2
       (5) any pertinent policy statement—
       (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title 28,
       United States Code, subject to any amendments made to such policy statement by act of
       Congress (regardless of whether such amendments have yet to be incorporated by the
       Sentencing Commission into amendments issued under section 994(p) of title 28); and
       (B) that, except as provided in section 3742(g), is in effect on the date the defendant is
       sentenced.[1]
       (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553.

       At the hearing, the government noted that the Magistrate Judge stated on the record that

he had considered letters from the community in making his sentence, but it offered no

arguments as to how that related to the § 3553 factors quoted above. Moreover, while the

government strongly argued that Dr. Corder’s sentence was reasonable, it did not offer any real

rebuttal to his argument that there were insufficient on-the-record findings to enable a thorough

appellate review of that sentencing. At the hearing, the government argued that, if this court

believed that the appellate record was insufficient to conclude that the § 3553 factors had been

considered, then the appropriate response would be to remand this case to the Magistrate Judge

for express findings in this context. This court agrees that this is the proper course of action.

Even though it is clear from the record that the Magistrate Judge carefully considered his

sentence beforehand (and continued the sentencing hearing so that he could do so), it is also true

that the written record in this case is quite sparse regarding his consideration of the § 3553

factors. While this court is confident that the Magistrate Judge did, in fact, consider § 3553

factors in his sentencing, it concludes that the better practice would be to remand this case so that

he may make those findings expressly on the record.

       It is therefore ordered that this appeal is remanded to the Magistrate Judge for on-the-

record findings regarding the § 3553 factors, and, if consideration of those factors requires a


                                                  3
modification of Dr. Corder’s sentence, for resentencing. The present motion to appeal [18-1] is

dismissed without prejudice to refiling after the Magistrate Judge makes the appropriate findings

on remand.1

       SO ORDERED, this the 15th day of January, 2020.



                                                       /s/ Michael P. Mills
                                                       UNITED STATES DISTRICT JUDGE




1
 This court notes in passing that it is not critical of the sentence and fine imposed but it believes
that additional findings on the record are needed to allow it to fairly determine these issues on
appeal.

                                                  4
